DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          KAREN CAMERON,
                             Appellant,

                                     v.

                     BANK OF AMERICA, N.A.,
    Successor By Merger to BAC Home Loans Servicing, L.P., F/K/A
               Countrywide Home Loans Servicing, L.P.,
                             Appellee.

                               No. 4D14-2148

                               [July 22, 2015]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Roger B. Colton, Senior Judge; L.T. Case No. 502012CA
003454 XXXX MB DIV AW.

  Michael Vater, Peter Ticktin, Joshua Bleil, and Kendrick Almaguer of
The Ticktin Law Group, P.A., Deerfield Beach, for appellant.

   William L. Noriega Jr. of Florida Foreclosure Attorneys, PLLC,
Clearwater, for appellee.

                      ON CONFESSION OF ERROR

PER CURIAM.

   Based on appellee’s confession of error, we reverse the circuit court’s
final summary judgment of foreclosure and remand for further
proceedings.

   Reversed and remanded.

CIKLIN, C.J., GERBER and LEVINE, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.